Tom GLAZE, Justice, concurring. I join with the majority opinion regarding its decision on direct appeal, but concur with the result reached on cross-appeal. Summarily stated, I agree that the chancellor was correct in concluding there is no legal authority to lease county property to county entities. Counties are created by the authority of the legislature, and they derive all their powers from the source of their creation, except where the Constitution of the state otherwise provides. City of Hot Springs v. Gray, 215 Ark. 243, 219 S.W.2d 930 (1949). Here, the county had no statutory authority to enter into a contract with the Musuem Commission. The services the county may provide include a museum, and the county has the power to provide the necessary facilities to support such a service. Ark. Code Ann. §§ 14-14-802(b)(2)(C)(v) and -803 (1987). However, nowhere is there law cited that a county can enter a 99-year lease contract with a county entity to provide such county property or facility. Rather, Ark. Code Ann. § 14-14-1102(3) (1987) sets out the extent of a county’s authority in this respect as follows: CUSTODY OF COUNTY PROPERTY The county judge, as the chief executive officer of the county, shall have custody of county property and shall be responsible for the administration, care, and keeping of such county property, including the right to dispose of county property in the manner and procedure provided by law for the disposal of county property by the county court. The county judge shall have the right to assign or not assign use of such property whether or not the county property was purchased with county funds or was acquired through donations, gifts, grants, confiscation, or condemnation. (Emphasis added.) In sum, the county has the foregoing statutory authority to assign necessary facilities to county officers or county entities, but that power is not exhausted when once exercised; instead, the assignment of county offices or facilities may be changed whenever public convenience will be promoted by the change. See Penix v. Shaddox, 165 Ark. 152, 263 S.W.2d 389 (1924).